Title: To George Washington from John David Wilper, 9 September 1758
From: Wilper, John David
To: Washington, George



Honnorable Collonell
Fort Pearsall the 9. of Setber 1758.

I Sent the 21 of augst, a return of the Garrison in this fort, the Gentlmen who tack the return with him, Come in a Spall hart regin [rain] on the road, So that the return git so Waeth [wet], and Torn all to pieces, here by I Sent another one to you, Capt. mcKenzie Call one of his men away to Jain his Compy

again, it is alls Well here, I mus pagk [beg] your parton, for what I wants to Trouble your Honr it is now 3 Mounths June. July. and augst. that I recd no monye, I do not [k]now, from how [who] I Shall recd me monye, I Sent 2 Letter to Lt Wm Fliming, about it, I never git annye anderws [answers] again. I pagk the favour of your honr to favour me Whit Some monnye I be In Graet Niet of it. Were you obleigt me most, and I be In Duty bound for ever, to you

John David Wilper


S:p: your horss and Cow are not Come this Way, if the[y] Come up, Whe will not miss to tack them up, I aquint your Honr that I tack one the Contery Cow up, and the Bill [bull] Cavf, Here [her] Son, So So[o]n as she hat Caft [calved], I Will Sent here to you, it is a fein Cow.

